Case 1:20-cv-00485-EK-SMG Document 47 Filed 03/03/20 Page 1 of 1 PagelD #: 343

Edmondson, et. al., Plaintiff(s)

vA.

Raniere, et. al., Defendant(s)

KORN, SWIFT & GRAF

Mr. Neil L Glazer
1600 Market St., Ste. 2500

Service of Pracess by
APS International, Ltd.
1-800-328-7171

APS International Plaza
* 7800 Glenroy Road
Minneapolis, MN 55439-3122

APS File #:
AFFIDAVIT OF SERVICE -- Corporate

Service of Process on:
—-Executive Success Programas, Inc., c/o Business Filings

Incorporated
Court Case No. 1:20-cv-00485-EK-SMG

 

156529-0007

Philadelphia, PA 19103-7225

State of:

DEAWARE } ss.

County of:_ NEW) CASTLE )

Name of Server:

Date/Time of Service:

Place of Service:

Documents Served:

Service of Process on:

Person Served, and
Method of Service:

Description of
Person Receiving
Documents:

Signature of Server:

, undersigned, being duly sworn, deposes and says
that at the time of service, s/he was of legal age and was not a party to this action:

that on the 2le day of FER :2020 ,atIZ°U 4 o'clock eM

at 108 West 13th Street iN Wilmington, DE 19801

the undersigned served the documents described as:
Summons and Complaint

A true and correct copy of the aforesaid document(s) was served on:
Executive Success Programs, Inc., c/o Business Filings Incorporated

By delivering them into the hands of an officer or managing agent whose name and

title is: _ SEAR OU ABA DESIGNEE

The person receiving documents is described as follows:

Sex W\ ; Skin Color WwW ; Hair Color @prd — ; Facial Hair
Approx.Age 2S; Approx. Height sq; Approx. Weight |{&S

|] To the best of my knowledge and belief, said person was not engaged in the US
Military at the time of service.

Undersigned declares under penalty of perjury Subscribed

“COZ
a wd

Signature of Server —

  

 

APS International, Ltd.
